OPINION OP THE COURT.
This Supreme Court has heard and carefully considered the appeal taken by Elenterio and Gervasio Rodriguez from the decision of the District Court of Guayama of May 31st last refusing to order their discharge from custody on a writ of habeas corpus, on the ground that they had been sentenced by the Municipal Court of Cayey to imprisonment for six months and payment of the costs, for battery with aggravating circumstances, which offense, they allege, is neither defined in the Penal Code nor in the special law amending it, approved March 10th of last year. We are of the opinion *264that although, .the appellants have been sentenced for battery with aggravating circumstances, as this term comprises assault also, the judgment rendered does not contain any defect which would render it null. For this reason we should affirm, and we do affirm, the decision of May 31st last appealed from, with the costs of the appeal against the appellants; and it is ordered that this decision he communicated to the District Court of Gruayama for the proper purposes.

Affirmed.

Chief Justice Quiñones, and Justices Hernandez, Figueras and MacLeary concurred.
Mr. Justice Wolf did not take part in the decision of this ease.